DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
Claim 12 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 11. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4-6, 8, 11-14, 16 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beaulieu et al (US 2003/0017865).
In Regards to claims 1, 8, 16 and 19, Beaulieu discloses:
a cabinet (paragraph [0047], cabinet 52); 

an auxiliary lighting assembly coupled to the cabinet, the auxiliary lighting assembly comprising at least one light-emitting device (paragraph [0016], paragraph [0047], paragraph [0060], auxiliary output device 56 may be a visual output device such as a display unit); 

a display device coupled to the cabinet (paragraph [0047], display device 54); and 

a display controller in communication with the display device and the auxiliary lighting assembly (paragraph [0054], controller 64 controls display 54 and auxiliary output device 56), 

the display controller configured to: 
transmit a display pulse signal and display data to the display device to cause the display device to present display content associated with one or more casino wagering games by selectively emitting light based on the display pulse signal (paragraph [0049], controller 64 controls operation of the gaming device including display 56 and auxiliary output device 54, the examiner interprets the display of the game at the gaming device inherently includes selectively emitting lights based on a display pulse signal as this is the old and well known manner of operation of display devices such as LCD, LED and CRT displays),

the display pulse signal defining an active period of light emission and an inactive period without light emission (paragraph [0049], controller 64 controls operation of the gaming device including display 56 and auxiliary output device 54, the examiner interprets the display of the game at the gaming device inherently includes active periods of light emission and inactive periods without light emission as this is the old and well known manner of operation of display devices such as LCD, LED and CRT displays) ; 

generate an auxiliary lighting pulse signal based at least partially on one or more signal characteristics of the display pulse signal (paragraph [0061], the controller controls the auxiliary output based on the outcome displayed on the display);

synchronize the auxiliary lighting pulse signal with the display pulse signal, the synchronized lighting pulse signal being phase offset from the display pulse signal (paragraph [0061], the controller controls the auxiliary output based on the outcome displayed on the display, i.e., the auxiliary output is synchronized with the game display); and 

transmit the synchronized auxiliary lighting pulse signal to the auxiliary lighting assembly to cause the auxiliary lighting assembly to selectively emit light based on the synchronized auxiliary lighting pulse signal (paragraph [0054], controller 64 controls display 56 and auxiliary output device 54, the examiner interprets the visual stimulation as taught to inherently include selectively emitting lights as this is the old and well known manner of operation of display devices such as LCD, LED and CRT displays), 

wherein the phase offset between the display pulse signal and the synchronized auxiliary lighting pulse signal causes the auxiliary lighting assembly to emit light during at least a portion of the inactive period of the display device (paragraph [0054], controller 64 controls display 54 and auxiliary output device 54, the examiner interprets the visual stimulation as taught to inherently be capable of causing the auxiliary lighting assembly to emit light during at least a portion of the inactive period).

In Regards to claims 4, 11-12 and 18, Beaulieu discloses that which is discussed above. Beaulieu further discloses that:
the auxiliary lighting assembly is coupled to the cabinet proximate to a periphery of the display device (Fig. 8, reference character 122, paragraph [0071], display panels 122 disposed on the front of cabinet 118 for displaying graphics and information).

In Regards to claims 5 and 13, Beaulieu discloses that which is discussed above. Beaulieu further discloses that:
the auxiliary lighting assembly is configured to emit emotive lighting associated with the one or more casino wagering games based at least partially on a lighting control signal generated by logic circuitry of the gaming machine (paragraph [0061], the controller controls the auxiliary output based on the outcome displayed on the display).

In Regards to claims 6, 14 and 20, Beaulieu discloses that which is discussed above. Beaulieu further discloses that:
the auxiliary lighting assembly comprises a first lighting subassembly and a second lighting subassembly (paragraph [0090], additional display units or visual indicators are provided); and 

the auxiliary lighting pulse signal comprises a first lighting pulse signal and a second lighting pulse signal (paragraph [0090], additional display units may display an image of a rose and a light bezel may flash lights), and 

wherein the first lighting subassembly is configured to selectively emit light based on the first lighting pulse signal and the second lighting subassembly is configured to selectively emit light based on the second lighting pulse signal (paragraph [0090], additional display units may display an image of a rose and a light bezel may flash lights).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 3, 7, 9, 10, 15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beaulieu et al (US 2003/0017865).
In Regards to claims 2, 9 and 17, Beaulieu discloses that which is discussed above. Although Beaulieu does not specifically disclose that the phase offset is between 90° and 270°, it would have been obvious to one of ordinary skill in the art at the time of filing to try different offsets, selecting from a finite number of identified predictable solutions with a reasonable expectation of success, in order to yield the predictable result of providing game operators a greater range of display options in order to attract and retain the attention of game players, thereby increasing the profitability of the gaming devices. 

In Regards to claims 3 and 10, Beaulieu discloses that which is discussed above. Although Beaulieu does not specifically disclose that the phase offset of the synchronized lighting pulse signal causes the auxiliary lighting assembly to be inactive during the active period of the display device, it would have been obvious to one of ordinary skill in the art at the time of filing to try different offsets, resulting in the auxiliary lighting assembly to be inactive while the display is active, selecting from a finite number of identified predictable solutions with a reasonable expectation of success, in order to yield the predictable result of providing game operators a greater range of display options in order to attract and retain the attention of game players, thereby increasing the profitability of the gaming devices.

In Regards to claims 7 and 15, Beaulieu discloses that which is discussed above. Although Beaulieu does not specifically disclose that the first lighting pulse signal is synchronized to the display pulse signal at a first phase offset and the second lighting pulse signal is synchronized to the display pulse signal at a second phase offset different from the first phase offset, it would have been obvious to one of ordinary skill in the art at the time of filing to try different offsets for each auxiliary device, selecting from a finite number of identified predictable solutions with a reasonable expectation of success, in order to yield the predictable result of providing game operators a greater range of display options in order to attract and retain the attention of game players, thereby increasing the profitability of the gaming devices.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Applicant is directed to the attached "Notice of References Cited" for additional relevant prior art. The Examiner respectfully requests the Applicant to fully review each reference as potentially teaching all or part of the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON PINHEIRO whose telephone number is (571)270-1350. The examiner can normally be reached M-F 8:00A-4:30P ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MILAP SHAH/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        



/Jason Pinheiro/Examiner, Art Unit 3715